
	
		II
		109th CONGRESS
		2d Session
		S. 3903
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2006
			Mrs. Dole introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To redesignate the Special Textile Negotiator of the
		  United States Trade Representative as the Chief Textiles Negotiator and confer
		  the rank of Ambassador upon that position, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Textile Negotiator Promotion
			 Act.
		2.Chief Textiles
			 Negotiator
			(a)In
			 generalSection 141 of the
			 Trade Act of 1974 (19 U.S.C. 2171) is amended—
				(1)in subsection
			 (b)(2)—
					(A)by striking
			 and one Chief Agricultural Negotiator and inserting , one
			 Chief Agricultural Negotiator, and one Chief Textiles
			 Negotiator;
					(B)by striking
			 or the Chief Agricultural Negotiator and inserting , the
			 Chief Agricultural Negotiator, or the Chief Textiles Negotiator;
			 and
					(C)by striking
			 and the Chief Agricultural Negotiator and inserting , the
			 Chief Agricultural Negotiator, and the Chief Textiles Negotiator;
			 and
					(2)in subsection (c),
			 by adding at the end the following new paragraph:
					
						(6)The principal
				function of the Chief Textiles Negotiator shall be to conduct trade
				negotiations and to enforce trade agreements relating to United States textile
				and apparel products and services. The Chief Textiles Negotiator shall be a
				vigorous advocate on behalf of United States textile and apparel interests. The
				Chief Textiles Negotiator shall perform such other functions as the United
				States Trade Representative may
				direct.
						.
				(b)Effective date;
			 continuation in office
				(1)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				(2)Continuation in
			 officeThe individual serving as Special Textile Negotiator of
			 the United States Trade Representative on the day before the date of the
			 enactment of this Act may serve in the Chief Textiles Negotiator position
			 established pursuant to subsection (a) as Acting Chief Textiles Negotiator
			 until the date that an individual nominated to such position by the President
			 is confirmed by the United States Senate.
				
